DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on February 12, 2021 has been entered. The claims pending in this application are claims 1-8 wherein claims 2-5 have been withdrawn due to the restriction requirement mailed on June 30, 2020. Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on February 12, 2021. Claims 1 and 6-8 will be examined. 

Specification
The disclosure is objected to because of the following informality: the amendments related to paragraphs [0090] and [0146] of the specification are not entered by the office because SEQ ID No. 6 in the amendment does not match SEQ ID No.6 in the Sequencing Listing (eg., X is not equal to N). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Claims 1 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a nucleic acid with bisulfite, does not reasonably provide enablement for acting the first protruding random sequence of the first adapter as a splint for the two joined nucleic acid strands and acting the second protruding random sequence of the second adapter as a splint for the two joined nucleic acid strands using the methods recited in claims 1 and 6-8. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The nature of the invention
The claims are drawn to a PCR method. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims

Claims 1 and 8 encompass a method comprising the following steps:(a) treating a nucleic acid with bisulfite to convert non-methylated cytosines in the nucleic acid into uracils while leaving methylated cytosines in the nucleic acid unchanged to form a treated nucleic acid strand that is part of two joined nucleic acid strands; (b) ligating a first adapter to a 3’ end of the treated nucleic acid strand to thereby form a once adapter ligated nucleic acid strand, the first adapter 
comprising a double stranded nucleic acid and having a first single-stranded protruding random sequence that is at least 3 bases long, that is modified at a 3’ end to prevent self-ligation, and that acts as a splint for the two joined nucleic acid strands; (c) ligating a second adapter to a 5’ end of the once adapter ligated nucleic acid strand to thereby form a twice ligated nucleic acid strand, the second adapter comprising a double stranded nucleic acid and having a second single-stranded protruding random sequence that is at least 3 bases long and that acts as a splint for the two joined nucleic acid strands; and (d) performing polymerase chain reaction (PCR) amplification on the twice ligated nucleic acid strand to thereby generate copies of the twice ligated nucleic acid strand. Claims 6 and 7 further limits claim 1 and require that the nucleic acid is single-stranded DNA. 

Working Examples

The specification provides two examples (see pages 14-38).  However, the specification provides no working example for acting the first protruding random sequence of the first adapter as a splint for the two joined nucleic acid strands and acting the second protruding random sequence of the second adapter as a splint for the two joined nucleic acid strands using the methods as recited in claims 1 and 6-8.

The Amount of Direction or Guidance Provided and The State of The Prior Art
The specification provides two examples (see pages 14-38).  However, the specification provides no working example for acting the first protruding random sequence of the first adapter as a splint for the two joined nucleic acid strands and acting the second protruding random sequence of the second adapter as a splint for the two joined nucleic acid strands using the methods as recited in claims 1 and 6-8. During the process of the prior art search, the examiner has not found any prior art which is related to act the first protruding random sequence of the first adapter as a splint for the two joined nucleic acid strands and act the second protruding random sequence of the second adapter as a splint for the two joined nucleic acid strands using the methods as recited in claims 1 and 6-8.

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether the first protruding random sequence of the first adapter can act as a splint for the two joined nucleic acid strands and the second protruding random sequence of the second adapter can act as a splint for the two joined nucleic acid strands using the methods as recited in claims 1 and 6-8. 
Since the specification shows that “[0085] In the method according to one embodiment of the present invention (see column 170 in FIG. 1), sheared double stranded DNA 172 is subject to a bisulphite conversion at step 174 which produce bisulphite converted single DNA strands 176. At step 178, adapters with a protruding random hexamer are annealed to the 3'-termini of single stranded DNA 176. The random hexamer acts as a ‘splint’, indicated by arrow 180 and the adapter sequence is ligated to the 3’-termini of single stranded DNA 176 using standard T4 DNA ligation. A modification of the last 3’- residue of the random hexamer is required to prevent self-ligation of the adapter. At step 182, adapters with a 5’-terminal random hexamer overhang is 
annealed to ligate the 5’-termini of single stranded DNA 176, also using T4 DNA ligase. 
Finally, at step 186, the libraries are PCR amplified using a uracil reading polymerase to produce DNA copies 192” (see pages 13 and 14, and Figure 1) and “[0102] After bisulphite conversion, short double stranded adapters (20 nucleotides) comprising a random 3’ overhang are annealed to the 3’ ends of the ssDNA and ligated using T4 DNA ligase. Similarly in a second step, the 5’ ends of the ssDNA are ligated using adapters comprising a random 5’ overhang. To prevent self-ligation of adapters in the first ligation step, an amino modification (3’ Amino Modifier, Integrated DNA Technologies) is added to the 3-terminal nucleotide in the random hexamer oligo. In the second ligation step the oligo modification is not required. The libraries are subsequently amplified by PCR making use of the KAPA HiFi Uracil+ polymerase, which is capable of reading the uracil base and is compatible with oligos that contain Illumina flow cell binding and indexing sequences” (see page 21), and the paper of applicants shows that “[I]n a subsequent step, a 3 -terminal adapter is tagged, also by using a random sequence oligonucleotide. In the SPLAT protocol adapters with a protruding random hexamer are annealed to the 3 -termini of the single stranded DNA. The random hexamer acts as a ‘splint’ and the adapter sequence is ligated to the 3 -termini of single stranded DNA using standard T4 DNA ligation. A modification of the last 3’-residue of the random hexamer is required to prevent self-ligation of the adapter. In a second step, adapters with a 5 -terminal random hexamer overhang is annealed to ligate the 5 -termini of the single stranded DNA, also using T4 DNA ligase. Finally the SPLAT libraries are PCR amplified using a uracil reading polymerase” (see page 3 and Figure 1 of Nucleic Acids Research, 45, e36, 2017), the specification and the paper of applicants clearly indicate that the random sequence of the first adapter is located on 3’ of the first adapter and hybridizes with the treated nucleic acid which is a single stranded after the first adapter is ligated to the treated nucleic acid, the random sequence of the second adapter is located on 5’ of the second adapter and hybridizes with the once adapter ligated nucleic acid strand after the second adapter is ligated to the once adapter ligated nucleic acid strand, and 3’ end of the random sequence of the first adapter is modified to prevent self-ligation of the first adapter. However, the scope of claim 1 is much broader than the teachings of the specification because claim 1 does not require that the random sequence of the first adapter is located on 3’ of the first adapter and hybridizes with the treated nucleic acid which is a single stranded after step (b), the random sequence of the second adapter is located on 5’ of the second adapter and hybridizes with the once adapter ligated nucleic acid strand after step (c), and 3’ end of the random sequence of the first adapter in step (b) of claim 1 is modified to prevent self-ligation of the first adapter. Although claim 1 requires the first adapter comprising a double stranded nucleic acid and having a first single-stranded protruding random sequence that is at least 3 bases long, that is modified at a 3’ end to prevent self-ligation, and that acts as a splint for the two joined nucleic acid strands, since claim step (b) of claim 1 does not require that the random sequence of the first adapter is located on 3’ of the first adapter and hybridizes with the treated nucleic acid which is a single stranded after step (b) or 3’ end of the random sequence of the first adapter is modified to prevent self-ligation of the first adapter (ie., only requires that one 3’ end of the double-stranded first adapter is modified to prevent self-ligation), if 3’ end of the random sequence of the first adapter in step (b) of claim 1 is not modified to prevent self-ligation of the first adapter, 3’ end of the random sequence of the first adapter will ligate to one of its 5’ ends such that the first protruding random sequence of the first adapter cannot act as a splint for the two joined nucleic acid strands. Furthermore, since the specification defines “splinted ligation” as “the joining of two or more RNA (or DNA) fragments by including bridging splint DNA templates to create RNA:RNA/DNA (or DNA:DNA/DNA) complexes which are nicked specifically at the desired site of the ligation substrate” and “bridging splint DNA templates” as “nucleic acids used for bringing two nucleic acids together by use of a splinted bridging sequence” (see page 7), it is known that splint recited in claim 1 is a DNA bridge to bring two nucleic acids together (see Figures 1 and 2 of Methods in Enzymology, 317, 109-123, 2000), claim 1 does not require that a first protruding random sequence of the first adapter is located on 3’ of the first adapter and a second protruding random sequence of the second adapter is located on 5’ of the second adapter, if the nucleic acid is single-stranded DNA as recited in claims 6 and 7, the first protruding random sequence of the first adapter is located on 5’ of the first adapter and the second protruding random sequence of the second adapter is located on 3’ of the second adapter, the first protruding random sequence located on 5’ of the first adapter does not hybridize with the treated nucleic acid strand after step (b) and the second protruding random sequence located on 3’ of the second adapter does not hybridize with the once adapter ligated nucleic acid strand such that the first protruding random sequence of the first adapter cannot act as a splint for the two joined nucleic acid strands and the second protruding random sequence of the second adapter cannot act as a splint for the two joined nucleic acid strands. 
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether the first protruding random sequence of the first adapter can act as a splint for the two joined nucleic acid strands and the second protruding random sequence of the second adapter can act as a splint for the two joined nucleic acid strands using the methods as recited in claims 1 and 6-8. 
Conclusion

  	In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
Response to Arguments
In page 9, last paragraph bridging to page 10, first paragraph of applicant’s remarks, applicant argues that “[T]he Action asserted that the specification failed to enable a method that did not require both the first and second adapters to be double stranded nucleic acids and the random residue in 3’ of the first adapter to be modified to prevent self-ligation. This rejection is traversed, and reconsideration is respectfully requested. The method of claim 1, and claims 6-8 dependent thereon, require that each of the first and second adapters comprises a double stranded nucleic acid having a single-stranded protruding random sequence, and that in the first adapter, the protruding random sequence is modified at a 3’ end to prevent self-ligation. Accordingly, the methods of claims 1 and 6-8 are enabled by the specification, and the rejection under 35 U.S.C. 112(a) has been overcome”. 
The arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Although claim 1 requires the first adapter comprising a double stranded nucleic acid and having a first single-stranded protruding random sequence that is at least 3 bases long, that is modified at a 3’ end to prevent self-ligation, and that acts as a splint for the two joined nucleic acid strands, since claim step (b) of claim 1 does not require that the random sequence of the first adapter is located on 3’ of the first adapter and hybridizes with the treated nucleic acid which is a single stranded after step (b) or 3’ end of the random sequence of the first adapter is modified to prevent self-ligation of the first adapter (ie., only requires that one 3’ end of the double-stranded first adapter is modified to prevent self-ligation), if 3’ end of the random sequence of the first adapter in step (b) of claim 1 is not modified to prevent self-ligation of the first adapter, 3’ end of the random sequence of the first adapter will ligate to one of its 5’ ends such that the first protruding random sequence of the first adapter cannot act as a splint for the two joined nucleic acid strands. Furthermore, since the specification defines “splinted ligation” as “the joining of two or more RNA (or DNA) fragments by including bridging splint DNA templates to create RNA:RNA/DNA (or DNA:DNA/DNA) complexes which are nicked specifically at the desired site of the ligation substrate” and “bridging splint DNA templates” as “nucleic acids used for bringing two nucleic acids together by use of a splinted bridging sequence” (see page 7), it is known that splint recited in claim 1 is a DNA bridge to bring two nucleic acids together (see Figures 1 and 2 of Methods in Enzymology, 317, 109-123, 2000), claim 1 does not require that a first protruding random sequence of the first adapter is located on 3’ of the first adapter and a second protruding random sequence of the second adapter is located on 5’ of the second adapter, if the nucleic acid is single-stranded DNA as recited in claims 6 and 7, the first protruding random sequence of the first adapter is located on 5’ of the first adapter and the second protruding random sequence of the second adapter is located on 3’ of the second adapter, the first protruding random sequence located on 5’ of the first adapter does not hybridize with the treated nucleic acid strand after step (b) and the second protruding random sequence located on 3’ of the second adapter does not hybridize with the once adapter ligated nucleic acid strand such that the first protruding random sequence of the first adapter cannot act as a splint for the two joined nucleic acid strands and the second protruding random sequence of the second adapter cannot act as a splint for the two joined nucleic acid strands. 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	No claim is allowed.  
7.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        March 2, 2021